Filed 5/16/13 P. v. Gonzalez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H038822
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. Nos. C9945524 &
                                                                     C9944236)
             v.

ALEJANDRO MUNOZ GONZALEZ,

         Defendant and Appellant.



         Defendant Alejandro Munoz Gonzalez was committed in 1999 as not guilty by
reason of insanity (Pen. Code, § 1026) after committing an arson (Pen. Code, § 451,
subd. (d)) and battery (Pen. Code, § 243, subd. (a)). On February 3, 2012, defendant
filed a petition for outpatient treatment. (Pen. Code, §§ 1026.1-1026.3). After an
evidentiary hearing, the trial court denied the petition. Defendant filed a timely notice of
appeal.
         On appeal, we appointed counsel to represent defendant in this court. Appointed
counsel filed an opening brief pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende) which states the case and the facts but raises no specific issues. Wende review is
only available in a first appeal of right from a criminal conviction. (People v. Serrano
(2012) 211 Cal.App.4th 496, 501 (Serrano); see also: Conservatorship of Ben C. (2007)
40 Cal.4th 529, 543-544; People v. Taylor (2008) 160 Cal.App.4th 304.) Because
defendant’s appeal is from an order denying outpatient treatment, he is not entitled to
Wende review. Therefore, we will proceed with this appeal pursuant to the standards we
enunciated in Serrano.
       Pursuant to Serrano, on March 14, 2013 we notified defendant of his right to
submit written argument in his own behalf within 30 days. Although we received no
response to the Serrano letter, on January 7, 2013, defendant had submitted a letter brief
on his own behalf in response to the Wende brief filed by his counsel. In that letter
defendant disputes the validity of the evidence considered by the trial court at the hearing
on his petition. We have considered defendant’s contentions and find that he has failed to
raise any arguable issues on appeal. Therefore, we decline to retain the case, and will
dismiss the appeal as abandoned. (Serrano., supra, 211 Cal.App.4th at pp. 503-504.)
                                       DISPOSITION
       The appeal is dismissed as abandoned.



                                          _____________________________________
                                                     RUSHING, P.J.



WE CONCUR:




_________________________________
      PREMO, J.




_________________________________
      ELIA, J.



                                             2